t c memo united_states tax_court estate of marvin e greenfield deceased barbara greenfield personal representative and barbara greenfield petitioners v commissioner of internal revenue respondent docket no filed date frank agostino for petitioners joseph j boylan for respondent memorandum opinion laro judge this case was submitted to the court under rule for decision without trial petitioners petitioned the 1rule references are to the tax_court rules_of_practice and procedure unless otherwise noted section references are to the applicable versions of the internal_revenue_code court to redetermine a income_tax deficiency of dollar_figure and the applicability of an increased rate of interest under sec_6621 due to substantial_underpayment of tax attributable to a tax-motivated transaction we decide whether the period of limitations remains open for assessment of those items we hold that it does background all facts were stipulated or contained in the exhibits submitted with the stipulations the stipulated facts and exhibits are incorporated herein by this reference barbara and marvin e greenfield separately ms greenfield and mr greenfield together the greenfields were husband and wife in the year at issue mr greenfield died on date at the time of the filing of the petition the greenfields’ mailing address was in florida on or about date the greenfields filed a timely joint form_1040 u s individual_income_tax_return with the atlanta service_center greenfields’ tax_return the greenfields’ tax_return included flowthrough losses from various partnerships known as the mast realty associates partnerships respondent selected the mast realty associates partnerships for audit and solicited a form 872-a special consent to extend the time to assess tax from the greenfields to extend the period of limitations for the greenfields’ tax_return the greenfields signed the form 872-a on date on or before date respondent countersigned the form 872-a and returned a copy to petitioners the greenfields never submitted a form 872-t notice of termination of special consent to extend the time to assess tax to respondent for the greenfields’ tax_return respondent eventually determined that the greenfields’ distributive_share of income for from the mast realty associates partnerships should be increased by dollar_figure and that any deficiency related to the determination is subject_to an increased rate of interest under sec_6621 on date respondent mailed a notice_of_deficiency to the greenfields for reflecting the determination subsequently respondent determined that ms greenfield qualified under sec_6015 for relief from any joint_and_several tax_liability for on date mr greenfield filed a petition under chapter of the bankruptcy code on date respondent filed a proof_of_claim in mr greenfield’s bankruptcy case first proof_of_claim on date mr greenfield objected to respondent’s first proof_of_claim and on or about date respondent consented to the disallowance of respondent’s first proof_of_claim also on date respondent filed a second proof_of_claim in mr greenfield’s bankruptcy proceeding second proof_of_claim the second proof_of_claim asserted an unsecured priority claim totaling dollar_figure for and on date mr greenfield’s action under chapter of the bankruptcy code was converted to a bankruptcy liquidation under chapter on date respondent filed a third proof_of_claim in mr greenfield’s bankruptcy proceeding third proof_of_claim respondent’s third proof_of_claim asserted an unsecured priority claim totaling dollar_figure and an unsecured general claim totaling dollar_figure for and on date the u s bankruptcy court for the southern district of florida issued a discharge of debtor s on date the bankruptcy trustee paid respondent dollar_figure in satisfaction of respondent’s unsecured priority claim of dollar_figure on date respondent advised the greenfields by correspondence that their only open federal_tax_lien was filed in date on date the estate of marvin e greenfield filed a form_4810 request_for_prompt_assessment under internal_revenue_code sec_6501 for the income_tax years to inclusive in response to that request on date in correspondence directed to the greenfields respondent mistakenly stated that the period of limitations for had already expired discussion we decide whether respondent timely issued the notice_of_deficiency to the greenfields within the applicable_period of limitations provided by sec_6501 respondent argues that the notice_of_deficiency was timely because the greenfields’ execution of form 872-a extended the period of limitations under sec_6501 petitioners argue that the notice_of_deficiency was untimely alternatively petitioners argue the extension if effective applies only to the tax_deficiency and not to the increased rate of interest we conclude that the notice_of_deficiency was timely we also conclude that the form 872-a applies to both the income_tax deficiency and the increased rate of interest a burden_of_proof as a general_rule federal_income_tax must be assessed within years after a tax_return is filed see sec_6501 that period may be extended however by written_agreement between the taxpayer and the commissioner made before expiration of the general 3-year period see sec_6501 the bar of limitations is an affirmative defense and taxpayers raising it must specifically plead it and carry the burden_of_proof see rule sec_39 sec_142 85_tc_535 a taxpayer can establish a prima facie case by showing that the commissioner mailed the notice_of_deficiency after the 3-year period of limitations adler v commissioner supra pincite if the taxpayer establishes a prima facie case the burden of going forward shifts to the commissioner to show that the bar of the statute_of_limitations is not applicable id the commissioner may meet this burden by introducing a consent valid on its face that extends the period of limitations to the date of the mailing of the notice_of_deficiency see 58_f2d_566 8th cir affg 19_bta_212 lefebvre v commissioner tcmemo_1984_202 affd 758_f2d_1340 9th cir once the commissioner has established that the limitations_period was extended by way of the taxpayer’s consent the burden shifts back to the taxpayer to show affirmatively that the consent is invalid see adler v commissioner supra ryan v commissioner tcmemo_1991_49 the burden of persuasion never shifts from the taxpayer who has pleaded the statute_of_limitations defense see ryan v commissioner supra see also 20_f3d_1128 11th cir affg tcmemo_1993_17 the greenfields signed form 872-a on date before the expiration of the period of limitations on date and delivered that form to respondent respondent was justified in treating form 872-a as an effective extension of the period of limitations b period of limitations respondent argues that the notice_of_deficiency was timely issued within the period stated in the form 872-a executed by the greenfields as respondent sees it that form allowed respondent to assess the disputed amounts given the absence of a form 872-t petitioners argue that the form 872-a signed by the greenfields extended the period of limitations only through date which is days after the filing of mr greenfield’s bankruptcy petition to this end petitioners assert the form 872-a is an executory_contract and not as asserted by respondent their unilateral waiver of the original 3-year period by its terms the form 872-a signed by the greenfields extended the period of limitations to a date on or before the 90th day after a the internal_revenue_service office considering the case receives form 872-t notice of termination of special consent to extend the time to assess tax from the taxpayer s or b the internal_revenue_service mails form 872-t to the taxpayer s or c the internal_revenue_service mails a notice_of_deficiency for such period s except that if a notice_of_deficiency is sent to the taxpayer s the time for assessing the tax for the period s stated in the 2mr greenfield filed his bankruptcy petition on date sixty days after this date is date while petitioners assert erroneously in their brief that the 60th day is date we understand them to be referring to date notice_of_deficiency will end days after the period during which the making of an assessment was prohibited in arguing that form 872-a is an executory_contract petitioners point to the functional approach adopted by the court_of_appeals for the eleventh circuit the court to which this case is appealable petitioners argue that this functional approach deems an agreement to be executory even without mutuality of remaining obligation between the contracting parties as long as the rejection of the agreement benefits the estate and its creditors concluding that the form 872-a is an executory_contract petitioners argue the period of limitations was ended pursuant to u s c section d in a case under chapter of this title if the bankruptcy trustee does not assume or reject an executory_contract of the debtor within days after the order for relief then such contract or lease is deemed rejected under this statute petitioners argue that the period of limitations extension for form 872-a expired before respondent issued the notice_of_deficiency respondent argues petitioners’ position that form 872-a is an executory_contract is misplaced respondent argues that the supreme court and this court have held that consents to extend the limitations_period are not contracts but instead are a unilateral waiver by the taxpayer see 282_us_270 80_tc_1035 petitioners do not disagree with respondent concerning these holdings but urge this court to step outside of the holdings of stange and piarulle petitioners argue that the date version of form 872-a signed by the greenfields unlike the written_agreement considered in stange and the form_872 consent to extend the time to assess tax considered in piarulle also operates to extend the period of limitations on refunds petitioners argue that this refund extension creates a mutuality that transforms form 872-a from a unilateral waiver into an executory_contract we decline petitioners’ invitation to hold differently here than in stange and piarulle we are unpersuaded that the refund language in the date version of form 872-a effects a fundamental change in the document somehow transforming form 872-a from a waiver into an executory_contract this court has held consistently that although interpretations of forms 872-a are informed by contract principles form 872-a is a unilateral waiver of a defense and not a contract see piarulle v commissioner supra pincite see also bilski v commissioner tcmemo_1994_55 affd 69_f3d_64 5th cir in bilski which petitioners urge was decided wrongly the facts were similar to the facts here in the bilskis executed a form 872-a they filed for bankruptcy under chapter in date and received their discharge in october of that year approximately year later in date a notice_of_deficiency was sent to the bilskis for joint income_tax_liability that the bilskis claimed was discharged in bankruptcy and time barred the bilskis as do petitioners argued that the form 872-a was an executory_contract in affirming the tax_court the court_of_appeals for the fifth circuit stated like every other circuit that has addressed the matter we have held that the 872-a agreement to extend the statute_of_limitations between the commissioner and the taxpayer is not a contract but a unilateral waiver of a defense by the taxpayer here the extension agreement was an indefinite waiver of the statute_of_limitations although this is the first time that we have considered the nature of an 872-a in the context of bankruptcy upon reflection we can discern no reason to depart from the general_rule or to carve out a bankruptcy exception to it accordingly we hold that the extension agreement was not an executory_contract that terminated automatically days after the bilskis filed for bankruptcy rather for purposes of bankruptcy as for all other purposes an 872-a is a waiver of the affirmative defense of time-bar under the statute_of_limitations bilski v commissioner f 3d pincite quoting 20_f3d_173 5th cir affg t c memo fn ref omitted applying the reasoning of stange and piarulle in the context of bankruptcy we find bilski persuasive petitioners have not provided this court with a convincing reason or case to the contrary as set forth in the form 872-a taxpayers wishing to terminate their extension of the limitations_period under this form should file a form 872-t only by filing a form 872-t may a taxpayer terminate the extension provided by a form 872-a no other action taken by the taxpayer written or oral will operate to terminate form 872-a see revproc_79_22 sec_4 1979_1_cb_563 see also 86_tc_85 accordingly we find and hold that respondent timely issued the notice_of_deficiency to petitioners within the applicable_period of limitations provided by sec_6501 given that the greenfields executed the form 872-a extending the limitations_period and that the extension remained in effect when respondent issued the notice_of_deficiency to them c interest petitioners argue that waiver of the period of limitations in form 872-a applies only to tax which petitioners view as exclusive of interest and penalties in making this argument petitioners rely on the literal language of form 872-a which as petitioners rightly point out references federal tax but neither interest nor penalties respondent argues that form 872-a constitutes a waiver that extends the period of limitations on the assessment of tax interest penalties and additions to tax this court has held that use of the term tax in form 872-a includes penalties and interest see 85_tc_839 citing 28_tc_955 neither respondent nor the greenfields in any way modified form 872-a so as to except it from the law construing the word tax on form 872-a to include interest and penalties further in estate of raney v commissioner tcmemo_1992_684 a form 872-a was deemed to extend the period of limitations for increased interest under sec_6621 petitioners cite 31_fedappx_73 3d cir as authority that the word tax does not include interest or penalties in addition to the fact that tolve is an unpublished opinion that is not precedential we find the facts of tolve distinguishable in tolve the form 872-a included typed language limiting the amount of any deficiency assessment to that resulting from six specific items none of which referenced additions to tax or interest petitioners did not present to this court any modifications made to the form 872-a that the greenfields signed d equitable_estoppel petitioners argue that respondent is equitably estopped from arguing that the period of limitations has not expired in support of this argument petitioners point to respondent’s failure to include the tax_liability on his proofs of claim and to government correspondence addressed to the greenfields equitable_estoppel is a judicial doctrine that operates to preclude a party from denying that party’s own acts or statements that induce another to act to his or her detriment see 124_tc_56 it is to be applied against the commissioner only with the utmost caution and restraint see id see also hofstetter v commissioner 98_tc_685 the necessary elements of equitable_estoppel are a false representation or wrongful misleading silence an error in a statement of fact and not in an opinion or a statement of law ignorance of the true facts by the person claiming the benefits of estoppel and adverse consequences to the person claiming estoppel by the acts or statements of the person against whom estoppel is claimed see 67_tc_612 equitable_estoppel does not operate to preclude respondent’s assertion of an open period of limitations because of the bankruptcy proceeding the greenfields’ tax_liabilities for were not at issue in the bankruptcy proceeding thus the bankruptcy court did not determine the greenfields’ tax_liability simply put because the greenfields’ tax_liability was never before the bankruptcy court a claim cannot lie for equitable_estoppel neither does equitable_estoppel operate to preclude respondent’s assertion of an open period of limitations because of government correspondence to the greenfields petitioners argue that the date and the date letters support petitioners’ claim of equitable_estoppel in the july letter respondent stated according to our records there are no other open liabilities on file for the above identification numbers in the manhattan district_office at this time a prior statement references an outstanding federal_tax_lien filed in in the october letter respondent informed the greenfields that the statute_of_limitations has already expired on the and tax years so we can’t make an assessment the july letter did not contain a false representation or a wrongful misleading silence concerning the period of limitations for the year in fact the july letter in which respondent advised the greenfields that their only open federal_tax_lien was filed in is devoid of any statement concerning form 872-a or the period of limitations for without any such statement petitioners cannot claim to have been adversely affected by reliance on that letter in contrast the october letter clearly did contain a statement regarding the period of limitations for in that letter respondent stated that because the period of limitations for had expired no assessment could be made however as respondent points out no adverse reliance could have occurred because petitioners had instituted this case before the october letter adverse reliance cannot be said to exist on the basis of a letter that was received after both the issuance of the notice_of_deficiency and the filing of the petition see eg 20_f3d_1128 11th cir taxpayers' estoppel argument against enforcement of their extension of the limitations_period was rejected affg tcmemo_1993_17 we have considered all arguments by petitioners for holdings contrary to those which we reach herein to the extent not discussed we conclude that those arguments are irrelevant or without merit decision will be entered under rule
